Citation Nr: 0828400	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral trench 
foot, also claimed as residuals of cold injury. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, claimed 
as secondary to head trauma. 

5.  Entitlement to service connection for depression, claimed 
as secondary to a service-connected right thumb disability.  

6.  Entitlement to service connection for a right knee 
disorder. 

7.  Entitlement to service connection for a throat disorder. 

8.  Entitlement to service connection for bilateral pes 
planus (flat feet).  

9.  Entitlement to service connection for a back disorder.  

10.  Entitlement to an initial rating higher than 10 percent 
for a right thumb disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
October 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  



Concerning the right thumb disability, the veteran initially 
appealed the denial of service connection.  However, a 
September 2007 decision during the pendency of this appeal 
granted this claim.  In response, during his April 2008 
videoconference hearing, he and his representative indicated 
they were initiating a timely appeal of this initial 10 
percent rating for the right thumb disability.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  The RO, however, 
has not had an opportunity to provide a statement of the case 
(SOC) concerning this downstream issue.  The veteran also has 
not had an opportunity, once he receives this SOC, to perfect 
an appeal to the Board concerning this downstream issue by 
filing a timely substantive appeal (a VA Form 9 or equivalent 
statement).  So the Board is remanding this downstream claim 
to the RO via the Appeals Management Center (AMC), rather 
than merely referring it there.  See Manlincon v. West, 
12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  Evidence received since March 2002 and January 2003 RO 
decisions is duplicative or cumulative of evidence previously 
considered or does not relate to an unestablished fact 
necessary to substantiate the claims for service connection 
for a left knee disability, right eye condition, bilateral 
trench foot, or headaches.  

2.  The veteran's depression was not caused or made 
permanently worse by his active military service - including 
by his service-connected right thumb disability.  

3.  The veteran does not have a current diagnosis of a right 
knee disability. 

4.  The veteran does not have a current diagnosis of a throat 
disability. 

5.  The veteran's bilateral pes planus was not caused or made 
permanently worse by his active military service.

6.  The veteran's back disability was not caused or made 
permanently worse by his active military service.   


CONCLUSIONS OF LAW

1.  The March 2002 RO decision denying service connection for 
a left knee disability, bilateral trench foot, a right eye 
condition, and headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 
(2007).

2.  The January 2003 RO decision again denying service 
connection for bilateral trench foot and a left knee 
disability is also final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2007).

3.  New and material evidence has not been received since 
that March 2002 rating decision to reopen the claim for 
service connection for a right eye condition.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  New and material evidence has not been received since 
that March 2002 rating decision to reopen the claim for 
service connection for headaches.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

5.  New and material evidence has not been received since 
that January 2003 rating decision to reopen the claim for 
service connection for a left knee disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

6.  New and material evidence has not been received since 
that January 2003 rating decision to reopen the claim for 
service connection for bilateral trench foot.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

7.  The veteran does not have depression due to disease or 
injury incurred in or aggravated by his military service or 
that is proximately due to, the result of, or chronically 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 

8.  The veteran does not have a right knee disability due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

9.  The veteran does not have a throat disability due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

10.  The veteran does not have pes planus due to disease or 
injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  

11.  The veteran does not have a back disability due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
January 2005, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO issued that January 2005 VCAA notice letter prior to 
initially adjudicating the veteran's claims in March 2005, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  

That January 2005 VCAA notice letter also informed the 
veteran of what constituted new and material evidence to 
reopen his previously denied, unappealed claims.  He was 
informed that new evidence must be evidence that was 
submitted to VA for the first time that was not cumulative or 
tended to reinforce a previously established point.  He was 
informed that material evidence must pertain to the reason 
his claims were previously denied.  Therefore, he has 
received the type of VCAA notice contemplated by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), insofar as apprising him of 
the specific reasons his claims were previously denied so he 
would have the opportunity to respond by providing evidence 
that would overcome these prior deficiencies.  See also VA 
Gen. Couns. Mem., para. 2, 3 (June 14, 2006), where VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.

In a more recent February 2006 VCAA notice letter addressing 
service-connection claims not currently before the Board, the 
veteran was informed that downstream disability ratings and 
effective dates would be assigned if those claims were 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  And although he, admittedly, has not also received 
Dingess notice concerning the claims specifically at issue, 
this is nonprejudicial, i.e., harmless error because the 
Board is denying all of the claims at issue, so in turn the 
downstream disability rating and effective date elements of 
these claims are ultimately moot.  38 C.F.R. § 20.1102.

Moreover, since providing the veteran that additional VCAA 
notice in February 2006, the RO has gone back and 
readjudicated the veteran's claims (those specifically at 
issue) in the September 2007 supplemental statement of the 
case (SSOC).  This is important to point out because the 
Federal Circuit Court has held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, private medical records, Social Security 
Administration (SSA) records, and his VA medical records - 
including the reports of his VA compensation examinations.  
It also deserves mentioning that, in response to the most 
recent VCAA notice, the veteran indicated in February 2007 
that he had no other information or evidence to submit.  So 
as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

The Board realizes that etiological opinions have not been 
obtained for the claims concerning the veteran's depression, 
throat disability, and pes planus.  However, the Board finds 
that the evidence, discussed below, indicates he did not have 
relevant complaints or receive treatment for depression or 
pes planus during service, and that he does not currently 
have a diagnosis of a throat disability.  Thus, a remand for 
an examination and/or opinion is not necessary to decide 
these claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 
(c)(4) (2007).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Here though, simply stated, these McLendon 
prerequisites are not met because there is no indication the 
claimed disabilities may be associated with the veteran's 
period of military service - including by way of a service-
connected disability.  VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of 
lay statements.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004).  

New and Material Evidence Claims

In March 2002, the RO denied the veteran's claims for service 
connection for a left knee disability, bilateral trench foot, 
a right eye disability, and headaches.  He did not appeal 
that decision.  Therefore, that March 2002 RO decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103 (2007).

In January 2003, the RO again denied the veteran's claims for 
a left knee disability and bilateral trench foot.  In 
response, he filed a notice of disagreement (NOD) and the RO 
provided him a SOC in September 2003.  But he did not then 
perfect his appeal to the Board by submitting a timely 
Substantive Appeal (e.g., a VA Form 9 or equivalent 
statement).  Therefore, that January 2003 RO decision is also 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103 (2007).  This, in turn, 
means there must be new and material evidence since those 
final and binding prior decisions to reopen these claims and 
warrant further consideration of them on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since those prior March 2002 and January 
2003 RO decisions, before proceeding further, because this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claims to adjudicate 
them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed the petition to reopen his previously 
denied claims in November 2004.  Therefore, under the revised 
standards effective for petitions to reopen, as here, filed 
on or after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new-and-material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Here, the evidence received since those March 2002 and 
January 2003 decisions consists of private treatment records, 
SSA records - including a December 2003 favorable SSA 
determination, VA records - including the report of an 
August 2007 VA compensation examination, and a transcript of 
the veteran's April 2008 videoconference hearing testimony.

With the exception of some duplicate VA and private treatment 
records, all of this additional evidence is new in that it 
has not been submitted to VA before and therefore not 
previously considered.  But this evidence is not also 
material because it does not pertain to the reasons the 
veteran's claims were previously denied.  38 C.F.R. 
§ 3.156(a).  Specifically, none of this evidence suggests the 
veteran's trench foot, right eye disability, left knee 
disability, and headaches were either caused or aggravated by 
his military service from April 1976 to October 1978, nearly 
30 years ago.  As a layman, he cannot establish this nexus 
(causal link), himself, so his videoconference hearing 
testimony and written statements attempting to do this are 
insufficient to reopen his claims.  Cf. Bostain v. West, 
11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992); Hickson v. West, 11 Vet. App. 374, 378 (1998).  
Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court specifically noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108."

With the exception of bilateral trench foot, the VA and 
private records show treatment for the claimed disabilities.  
But mere evidence of current treatment is not sufficient to 
reopen a claim.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing veteran's 
current condition are not material to issue of service 
connection and are insufficient to reopen claim for service 
connection based on new and material evidence).



Accordingly, the Board finds no new and material evidence to 
reopen the claims for service connection a left knee 
disability, a right eye disability, headaches, and bilateral 
trench foot.  38 U.S.C.A. § 5108.  Moreover, in the absence 
of new and material evidence, the benefit-of-the-doubt rule 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 
3.303(a).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  See, too, 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence of the 
existence of current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the veteran has it).  But here, 
unfortunately, the medical evidence of record does not 
establish the veteran has been diagnosed with or treated for 
a throat disability or a right knee disability.  Indeed, 
during his August 2007 VA joints examination, the evaluating 
physician specifically stated the veteran's right knee had no 
orthopedic diagnosis.  Therefore, these claims must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation may only 
be awarded to an applicant who has a disability existing on 
the date of the application, not for past disability).

Conversely, the veteran has diagnoses of a low back disorder 
(lumbar spondylosis), depression, and a history of pes planus 
(flat feet).  Consequently, the determinative issue is 
whether these conditions are somehow attributable to his 
military service, including, in the case of the depression, 
by way of a service-connected disability.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Depression

During his April 2008 videoconference hearing, the veteran 
asserted that his depression is due to his service-connected 
right thumb disability because he cannot use this hand, and 
especially this thumb, like a person with a normal hand can.

Aside from showing a condition was directly incurred or 
aggravated during a veteran's military service, service 
connection also is permissible on a secondary basis if it is 
shown the condition in question is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a).  As well, secondary service connection may be 
established by any increase in severity (i.e., chronic 
aggravation) of a non-service-connected condition that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(b), effective October 10, 
2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Here, though, the veteran has not established that his 
depression was either caused or made permanently worse by his 
service-connected right thumb disability.  Concerning this, 
in March 2002 a VA physician determined the veteran's 
depressive disorder was due to his many psychosocial 
problems, polysubstance abuse, and medical problems.  And 
while VA medical records show the veteran receives treatment 
for depression, none of these records indicate the depression 
was caused or made chronically worse by his service-connected 
right thumb disability.  Therefore, service connection cannot 
be granted on a secondary basis.

The Board will next address service connection on a direct 
incurrence basis since the veteran also alleged during his 
hearing that he was first diagnosed with and treated for 
depression in 1976 or 1977, or thereabouts, i.e., while in 
the military.  But his SMRs are unremarkable for any 
diagnosis of or treatment for a psychiatric disorder, 
including depression.  In August 1978 he had a mental status 
evaluation, which was normal.  In the report of his medical 
history for his August 1978 military separation examination, 
he indicated that he had experienced anxiety, but the 
examining physician did not comment on or otherwise provide a 
diagnosis of a psychiatric disorder like depression.  There 
also is no other reference to the veteran's mental status in 
his SMRs.

The veteran's post-service medical records also do not 
provide any evidence to support the conclusion that his 
depression was caused or made permanently worse by his 
military service.  In the absence of an etiological link 
between his current depression and his military service, the 
preponderance of the evidence is against his claim - in turn 
meaning there is no reasonable doubt to resolve in his favor 
and that his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Pes Planus and Low Back Disorder

In other testimony during his April 2008 videoconference 
hearing, the veteran acknowledged he had pes planus (flat 
feet) prior to beginning his military service.  Indeed, he 
even went so far as to admit that his brother had been denied 
acceptance into the military for this very same problem.  But 
that admission notwithstanding, the veteran's November 1975 
military entrance examination did not specifically note this 
condition, or indicate he was not physically qualified to 
serve in the military, or that he had any limitations in his 
service because of this condition.  Every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the disease 
or injury existed before acceptance and enrollment, and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

The Court has held on multiple occasions that lay statements 
by a veteran, such as his April 2008 testimony concerning a 
pre-existing condition, alone, are insufficient to rebut the 
presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also LeShore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)  The presumption of 
soundness therefore is not rebutted, and the Board will 
address service connection for pes planus on a direct 
incurrence basis, along with the veteran's claim for a 
low back disability.  

The veteran's SMRs are unremarkable for any diagnosis of or 
treatment for pes planus.  There are two instances of 
treatment for back pain in service.  First, the veteran 
complained of low back pain in June 1976.  He had normal 
ranges of motion and no muscle spasm.  Second, in October 
1977, he reported pain on the left side of his low back and 
was diagnosed with a bruised muscle.  The remainders of his 
SMRs were negative for treatment of a back problem, and his 
August 1978 separation physical indicated a normal spine.  
This suggests the two instances of back pain in service were 
acute and transitory, not chronic.  38 C.F.R. § 3.303(b).

The veteran's post-service treatment records do not provide 
any evidence of a correlation between any current problems 
with pes planus or his low back and his military service.  He 
had a VA joints examination in August 2007.  He reported a 
rifle hitting his low back in 1977, which he said caused some 
swelling for about three days.  He also reported sustaining a 
civilian, work-related injury in 1999.  The evaluating VA 
physician examined the veteran and had x-rays taken.  The 
physician opined that the veteran had a contusion (bruise) to 
his back in 1977, while he was in the military, but that the 
contusion resolved after approximately three to five days.  
Conversely, said the VA examiner, the veteran later had a 
"significant" injury at his civilian job in 1999, which 
strained his back and neck.  The VA examiner therefore 
concluded that the veteran's current symptoms are 
"mainly due to this injury from 1999, so it is therefore 
less likely than not that his current symptoms are related to 
any service episode or condition or injury."  

This VA examiner's medical opinion is entitled to a lot of 
probative weight because it was based on an independent 
review of the relevant history and objective physical 
examination.  The opinion thus has the proper factual 
foundation; it is well informed and provides compelling 
evidence against the veteran's claim, especially since it is 
uncontroverted.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  There 
is no medical evidence of record supporting the veteran's 
claim that his pes planus and back disability are due to his 
military service.  The preponderance of the evidence is 
against his claims, in turn meaning there is no reasonable 
doubt to resolve in his favor and his claims must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

As no new and material evidence has been submitted, the claim 
for service connection for a left knee disability is not 
reopened.  

As no new and material evidence has been submitted, the claim 
for service connection for a right eye condition is not 
reopened.

As no new and material evidence has been submitted, the claim 
for service connection for bilateral trench foot is not 
reopened

As no new and material evidence has been submitted, the claim 
for service connection for headaches is not reopened

Service connection for depression, including secondary to a 
right thumb disability, is denied.  

Service connection for a right knee disability is denied.  

Service connection for a throat disability is denied.  

Service connection for bilateral pes planus is denied.  

Service connection for a back disability is denied.  


REMAND

As already alluded to concerning the right thumb disability, 
the veteran initially appealed the denial of service 
connection.  However, a September 2007 decision during the 
pendency of this appeal granted this claim.  In response, 
during his April 2008 videoconference hearing, he and his 
representative indicated they were filing a notice of 
disagreement (NOD) to initiate a timely appeal of this 
initial 10 percent rating for the right thumb disability.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See 
also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
(NOD) must thereafter be timely filed to initiate appellate 
review of the claim concerning "downstream" issues such as 
the compensation level assigned for the disability).

Some of the veteran's April 2008 videoconference hearing 
testimony concerned this downstream claim for an initial 
rating higher than 10 percent for his right thumb disability.  
And the Court has indicated that testimony offered at a 
hearing, once transcribed, can satisfy the requirement that a 
statement, such as a NOD, be "in writing."  See Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993).



The RO, however, has not had an opportunity to provide a 
statement of the case (SOC) concerning this downstream issue.  
The veteran also has not had an opportunity, once he receives 
this SOC, to perfect an appeal to the Board concerning this 
downstream claim by filing a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  38 C.F.R. 
§ 20.200.  So the Board is remanding this downstream claim to 
the RO, via the AMC, rather than merely referring it there.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim for an initial rating higher than 10 
percent for the right thumb disability is REMANDED for the 
following development and consideration:

To comply with Manlincon, send the veteran 
a SOC concerning his downstream claim for 
an initial rating higher than 10 percent 
for his right thumb disability.  Inform 
him that he still needs to file a 
substantive appeal (VA Form 9 or 
equivalent) in response to the SOC for the 
Board to have jurisdiction to consider 
this additional, downstream claim.  
38 C.F.R. § 20.200.  If, and only if, 
he files a timely substantive appeal in 
response to the SOC should this downstream 
claim be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


